        Case 5:19-cv-00761-GTS-ATB Document 1 Filed 06/26/19 Page 1 of 7



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

TEAL'S EXPRESS,INC. AND TEAL'S EXPRESS,INC.
401(K)PROFIT SHARING PLAN,                                           COMPLAINT

                                 Plaintiffs,                          Civil Action No.    5:19-CV-0761
                                                                                          (GTS/ATB)
               v.
CHRISTINE MUNK AND PERSHING LLC,

                                 Defendants.



       Plaintiffs, Teal's Express, Inc. and Teal's Express, Inc. 401(k) Profit Sharing Plan (the

"Plan") (collectively "Plaintiffs") for their Complaint against the Defendants, Christine Munk

and Pershing LLC, allege as follows:

                                PRELIMINARY STATEMENT

       1.       This is an action for equitable relief pursuant to §502(a)(3) of the Employee

Retirement Income Security Act of 1974, as amended ("ERISA")(29 U.S.C. §1132(a)(3)), and

for restitution, unjust enrichment, money paid by mistake and conversion pursuant to common

law.

                                 JURISDICTION AND VENUE

       2.       This Court has subject matter jurisdiction in this action pursuant to §502(e)(1) of

ERISA (29 U.S.C. §1132(e)(1)) because this Complaint concerns actions for equitable relief as

authorized by ~502(a)(3) of ERISA (29 U.S.C. §1132(a)(3)) and 28 U.S.C. §1331.

       3.       The Court also has supplemental jurisdiction over the state law claims under 28

U.S.C. §1367.




                                                                                    3357848.2 6/26/2019
         Case 5:19-cv-00761-GTS-ATB Document 1 Filed 06/26/19 Page 2 of 7



        4.       Venue in this District is proper pursuant to §502(e)(2) of ERISA (29 U.S.C.

 ~1132(e)(2)) and 28 U.S.C. §1391(a)(1) in that the Defendant resides in this District and the Plan

 is administered in this District.

                                              PARTIES

        5.      Teal's Express, Inc. ("Teal's"), is a corporation organized and existing under the

 laws of the State of New Yorlc, whose principal place of business is located in Watertown, New

 York. Teal's is engaged in the business of truck freight transportation. Teal's is a fiduciary of

 the Plan and is the sponsor of the Plan.

        6.      The Plan is a qualified retirement plan, commonly referred to as a 401(k) Plan,

 within the meaning of §3(2) of ERISA (29 U.S.C. §1002(2)).

        7.      Upon information and belief, defendant, Christine Munk ("Munk") is an

 individual residing at 19278 NYS Rte 12F, Dexter, New York 13634.

        8.      Pershing LLC is a Delaware limited liability company headquartered in Jersey

 City, New Jersey. Pershing LLC currently administers the Individual Retirement Account

("IRA")that contains the funds at issue in this action.




                                            FIRST CLAIM

                EQUITABLE RELIEF PURSUANT TO §502(a)(3) OF ERISA

        9.      Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 8 as

iffully restated herein.

        10.     Christine Munk was, at all relevant times, a participant of the Plan within the

meaning of §3(7) of ERISA (29 U.S.C. §1002(7)).




                                                  2                                   3357848.2 6/26/2019
          Case 5:19-cv-00761-GTS-ATB Document 1 Filed 06/26/19 Page 3 of 7



          11.   The Plan was established for the purpose of providing Teal's employees with

retirement income within the meaning of §3(2) of ERISA (29 U.S.C. §1002(2)).

          12.   On or about March 21, 2016, Christine Munk terminated her employment with

Teal's.

          13.   Following her eligibility to receive retirement benefits under• the Plan, on or about

June 14, 2017, a distribution was made to Munk in the amount of $246,423.72.

          14.   However, the June 14, 2017 distribution of $246,423.72 mistakenly included

$102,926.19 that had already been distributed.

          15.   The correct amount of the actual benefit due to Munk under the Plan, which

should have been distributed on June 14, 2017, was $143,497.53.

          16.   The   error   resulted   in   a   mistaken   overpayment of $102,926.19 (the

"Overpayment")

          17.   In or about September 2018, Teal's determined the error through the amlual

financial audit of the Plan and promptly notified Munk of the Overpayment.

          18.   Teal's asked Munk to take appropriate steps to have the Overpayment returned to

the Plan.

          19.   Teal's understanding is that the June 14, 2017 payment (including the

Overpayment) was rolled over into an Individual Retirement Account ("IRA") with Pershing

LLC.

          20.   The Plan is the true owner of the Overpayment amount and any associated

investment gains.




                                                  3                                   3357848.2 6/26/2019
        Case 5:19-cv-00761-GTS-ATB Document 1 Filed 06/26/19 Page 4 of 7



       21.     Upon information and belief, the amount of the Overpayment and any associated

investment gains are within Munk's control and/or possession, and is contained in Munk's IRA

account administered by Pershing LLC.

       22.     Despite multiple requests for repayment since at least September 2018, Munk has

refused to return the Overpayment and any associated investment gains.

       23.     Teal's has advised Pershing LLC of the error, advised that the Plan is the true

owner of the Overpayment amount and asked Pershing LLC to return the Overpayment to the

Plan along with any associated investment gains, to the Plan.

       24.     To date, Pershing LLC has refused to return the Overpayment and the gains, and

has indicated that it will not do so without the authorization of Munk.

       25.     Teal's has an obligation to correct the error by taking steps to return both the Plan

and the affected participant to the positions they would have been in had the error not occurred.

Having identified the Overpayment, Teal's is required to take action to have the amount of the

Overpayment and any associated investment gains returned to the Plan.

       26.     Teal's, on behalf of the Plan, is entitled to receive, as equitable relief the amount

of money mistakenly paid to and actually received and retained by Munk, and any associated

investment gains.

       27.    Plaintiffs are also entitled to receive their reasonable attorneys' fees and costs

incurred in bringing this action pursuant to §502(g)(1) of ERISA (29 U.S.C. §1131(g)(1)).




                                                4                                    3357848.2 6/26/2019
         Case 5:19-cv-00761-GTS-ATB Document 1 Filed 06/26/19 Page 5 of 7



                                        SECOND CLAIM

                               RESTITUTION/UNJUST ENRICHMENT

        28.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 27

as if fully restated herein.

        29.     Munk has been unjustly enriched through the receipt of money in the amount of

the Overpayment and associated investment gains, to which she was not entitled. Therefore,

Plaintiffs are entitled to restitution in an amount not less than $102,926.19.



                                         THIRD CLAIM

                                   MONEY PAID BY MISTAKE

        30.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 29

as if fully restated herein.

        31.     Teal's has identified an error that resulted in the Overpayment to Munk, and

repeatedly advised Munk that she received money mistakenly paid to her.

        32.     Munk owes the Plan not less than $102,926.19, which was paid to Munk by

mistake on June 14, 2017.

                                       FOURTH CLAIM

                                         CONVERSION

        33.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 32

as if fully restated herein.

        34.     As set forth above, Munk has converted Plan funds to her own use.




                                                 5                                   3357848.2 6/26/2019
       Case 5:19-cv-00761-GTS-ATB Document 1 Filed 06/26/19 Page 6 of 7



       35.     Plaintiffs have repeatedly demanded that Munk and/or Pershing LLC return the

Overpayment, but the funds have not been returned and remain in the custody and possession of

Munk and/or Pershing LLC.

       36.     As a result of Munk's conversion, the Plan has suffered a loss not less than

$102,926.19.




       WHEREFORE, Plaintiffs, Teal's Express, Inc. and Teal's Express, Inc. 401(k) Profit

Sharing Plan respectfully pray that judgment be entered in their favor and against Defendant,

Christine Munk and Pershing LLC,as follows:

       A.      That Plaintiffs be awarded relief in an amount equivalent to the erroneous

               retirement benefit of $102,926.19 that it paid to Munk over and above the actual

               benefit due under the Plan and any associated investment gains;

       B.      That Plaintiffs be awarded prejudgment interest;

       C.      That an equitable lien be imposed upon the IRA account in the custody of

               Pershing LLC, in an amount equivalent to the Overpayment and any associated

               investment gains;

      D.       That Munk execute an authorization directing Pershing LLC, or any subsequent

               holder of the IRA account containing the Overpayment, to return the

               Overpayment and any associated investment gains to Plaintiffs, as well as execute

               any other documents necessary to effectuate the return of the Overpayment to the

               Plan;

      E.       That Munk and Pershing LLC be permanently enjoined from releasing or

               transferring the Overpayment and any associated investment gains from the IRA



                                               6                                  3357848.2 6/26/2019
       Case 5:19-cv-00761-GTS-ATB Document 1 Filed 06/26/19 Page 7 of 7



             account at Pershing for any purpose other than to return the Overpayment and any

             associated investment gains to the Plan;

      F.     That if the Overpayment is no longer within the IRA account in the custody of

             Pershing LLC, that Munlc remain personally liable to pay $102,926.19 and any

             associated investment gains to Plaintiffs and be required to do so immediately;

      G.     That Plaintiffs be awarded their reasonable attorneys' fees and costs incurred in

             prosecuting this action; and

      H.     That Plaintiffs be awarded such other and further relief as this Court believes is

             appropriate.


Dated: June 26, 2019                              BOND,SCHOENECK &KING,PLLC
                                                        ~~              ~     :~, ;'
                                                         ~,         ~ c_
                                                    Kya Premo (513773)
                                                                                  ~'~ v
                                                         Suzanne O. Galbato (510058)
                                                  One Lincoln Center
                                                  Syracuse, NY 13202
                                                  Telephone: (315)218-8000
                                                  Fax: (315)218-8100

                                                  Attorneys,fo~~ Plaintiffs,
                                                  Teal's Express, Inc. and Teal's
                                                  Express, Inc. 401(k) Profit Sharing Plan




                                              ~                                  3357848.2 6/26/2019
